61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert B. DePUGH, Appellant,v.A & A PHOTO SERVICE COMPANY;  Jeffrey J. Taylor, personallyand as agent-employee for A & A Photo Service Co.;  MichaelL. Chilton, personally and as director-employee of A & APhoto Service Co.;  Matthew Chilton, personally and asdirector- employee of A & A Photo Service Co.;  IvaPeterson, employee of A & A Photo Service Co. Appellees.
No. 95-1064.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 12, 1995.Filed:  July 17, 1995.

Appeal from the United States District Court for the Northern District of Iowa.
N.D.Iowa
AFFIRMED
Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert B. DePugh filed a complaint based on 42 U.S.C. Sec. 1983;  the Declaratory Judgment Act, 28 U.S.C. Secs. 2201, 2202;  and the Privacy Protection Act, 42 U.S.C. Secs. 2000aa to 2000aa-12.  The district court1 dismissed DePugh's complaint, concluding that his constitutional claims were barred by Iowa's two-year statute of limitations, and that the Privacy Protection Act did not provide a cause of action against private parties such as defendants.  Having reviewed the parties' submissions and the record below, we conclude that no error of law appears, and an opinion would lack precedential value.


2
The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable John A. Jarvey, Chief United States Magistrate Judge for the Northern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)